Citation Nr: 1016493	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
December 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss 
and denied a claim of entitlement to service connection for 
tinnitus.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its clinical onset during his 
period of active service.

2.  Throughout the pendency of the appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level II in the left ear and auditory acuity 
level IV in the right ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for 
tinnitus, the Board finds that, given the favorable 
disposition of the claim, a discussion regarding VA's duties 
to notify and assist the Veteran with respect to this claim 
is not necessary.

The Veteran's claim for a higher initial rating for his 
bilateral hearing loss disability arises from his 
disagreement with the initial rating assigned following the 
grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this initial rating claim.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and in February 
2008 afforded him an examination with respect to his claim.  
The Veteran has not indicated that he has received any 
treatment for his hearing loss disability aside from that 
which is of record already.  The Board thus concludes that 
there are no additional treatment records outstanding.  There 
is additionally no objective evidence indicating that there 
has been a material change in the service-connected hearing 
loss disability since the Veteran was last examined.  
38 C.F.R. § 3.327(a) (2009).   The February 2008 report of 
examination is thorough and supported by the treatment 
records.  The examination in this case is thus an adequate 
basis upon which to base a decision.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including tinnitus (if considered as diseases of 
the central nervous system), will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he initially noticed tinnitus 
during his active service, after being on the firing range.  
He acknowledges that he was not routinely exposed to acoustic 
trauma as a result of his military occupational specialty, 
inventory management specialist, but nevertheless asserts 
that he was exposed to acoustic trauma in service and that he 
developed tinnitus as a result of this exposure.  He has 
continued to experience tinnitus since the initial in-service 
onset.

The Veteran's service treatment records do not demonstrate 
complaints or diagnoses of tinnitus.  They do, however, 
demonstrate that the bilateral hearing loss noted at the time 
of his entrance into service worsened prior to his separation 
from service.  The Veteran has been granted service 
connection for bilateral hearing loss based upon this 
worsening.

The first post-service clinical evidence pertaining to either 
hearing loss or tinnitus is dated in February 2008, when the 
Veteran underwent VA audiological examination.  At the time 
of the examination, the Veteran reported having noticed 
tinnitus in service, after firing a rifle during basic 
training.  He denied a significant post-service history of 
noise exposure.  He described his current tinnitus as 
bilateral, constant, and tonal in nature.  

The examiner noted that the Veteran's military history was 
significant for an occupational specialty of supply clerk; a 
position in which he would have had minimal unprotected 
exposure to hazardous noise.  After reviewing the file, the 
examiner opined that because the Veteran was not exposed to 
or involved in combat, and his military occupational 
specialty was not consistent with routine hazardous noise 
exposure, it was less likely than not that his tinnitus was 
related to his active service.

The Veteran has provided credible testimony regarding 
exposure to acoustic trauma in service, and his testimony 
with respect to having first noticed tinnitus in service is 
competent.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

As noted above, the provisions of 38 U.S.C. § 1154(a) 
requires that the VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability benefits.  In addition, "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, continuous symptoms need not be 
demonstrated after service.  38 C.F.R. § 3.303(b).  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and post-
service symptoms of that later formed the basis of 
diagnosis). 

Nevertheless, in this case, the Veteran has provided credible 
and competent testimony as to the continuity of tinnitus 
since service.  Because the Veteran is competent to report 
the onset in service, continuous symptomatology of tinnitus 
since service, and current symptoms that form the basis for 
diagnosis of disability, such evidence tends to relate the 
currently diagnosed tinnitus to his active service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Such favorable evidence that tends to relate the Veteran's 
current tinnitus to service by way of continuity of 
symptomatology must be weighed against the negative nexus 
opinion evidence of record.  In considering what weight to 
assign the February 2008 VA examiner's nexus opinion that the 
Veteran's tinnitus could not be attributed to his service, 
the Board concludes that this opinion is of limited probative 
value.  The proffered opinion did not take into consideration 
the Veteran's reported history of the onset of tinnitus in 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury and instead relied on the service treatment 
records to provide a negative opinion).  Thus, the fact that 
the February 2008 examiner provided a negative opinion is not 
dispositive of the issue.  Additionally, the Board finds 
persuasive the fact that even if there was evidence of some 
noise exposure following service, the evidence suggests that 
the Veteran's tinnitus is the result, at least in part, of 
noise exposure during the Veteran's service.  

As the Veteran's current tinnitus has been determined to have 
had its initial onset during active service, the Veteran 
experienced chronic symptoms in service, and experienced 
continuous post-service symptoms, the Board finds that the 
weight of the evidence for and against the claim is at least 
in relative equipoise.  In this case, service incurrence has 
been shown by satisfactory lay evidence, consistent with the 
Veteran's service, and continuity of the disability since his 
December 1968 discharge from service.  

After weighing such evidence against the February 2008 VA 
examiner's opinion, the Board finds that it is at least as 
likely as not that the Veteran's tinnitus was incurred during 
active service.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.  38 C.F.R. § 4.86 (2009).

The first post-service clinical evidence pertaining to 
hearing loss is dated in February 2008, when the Veteran 
underwent VA audiological examination.  At the time of the 
examination, the Veteran stated that he was able to hear, but 
that he had difficulty understanding in situations involving 
noise and groups of people.  

Audiometric examination demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
70
LEFT
35
45
65
60
65

The averages were 60 in the right ear, and 59 in the left 
ear.  Speech recognition ability was 80 percent in the right 
ear, and 94 percent in the left ear.  

There is no audiometric data dated after the February 2008 
examination and the Veteran has not contended that his 
hearing acuity has worsened since that time. 

The average pure tone threshold of 60 decibels in the right 
ear, along with a speech discrimination rate in the 80 
percentile warrants a designation of Roman Numeral IV under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 59 decibels, along with a speech 
discrimination rate in the 94 percentile similarly warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where one ear 
is Roman Numeral IV and the other ear is Roman Numeral II, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's hearing loss, but 
findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
capacity for employment.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Based upon the audiometric test results dated during the 
pendency of the appeal, the Board finds that at no time 
during the pendency of the appeal has the Veteran been 
entitled to a compensable rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected 
bilateral hearing loss disability prevents him from obtaining 
or maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him and 
there is no other evidence that the hearing loss causes 
unemployability.  Accordingly, the Board concludes that the 
record does not raised a claim of entitlement to TDIU rating, 
and consideration of a TDIU rating is therefore not 
warranted.


ORDER

Service connection for tinnitus is granted.

An initial compensable rating for bilateral hearing loss is 
denied.

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


